Per Ouriam.

The only question involved in this appeal is one of fact, which has been resolved by the Trial Court in favor of the defendant We are asked to reverse on the ground that the evidence preponderated in favor of the appellants, but under a long line of decisions in the Court of Common Pleas as well as in this court, such a condition must be obvious and indisputable to justify the Appellate Court in taking such action, a situation which does not at all exist in the case at bar. The judgment must, therefore, be affirmed.
Present: Beekmae, P. J., Giegebich and O’Gobmae, JJ.
Judgment affirmed, with costs.